FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10484

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01134-SRB

  v.
                                                 MEMORANDUM *
MARCELINO CEJA-ROMERO, a.k.a.
Marcelino Cejas-Romero, a.k.a. Juan
Lemos Covarruvias, a.k.a. Marcelino
Perales-Flores,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Marcelino Ceja-Romero appeals from his guilty-plea conviction and 57-

month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Ceja-Romero’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Ceja-Romero with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     09-10484